Case 20-02834      Doc 110     Filed 04/30/20 Entered 04/30/20 10:36:43          Desc Main
                                Document     Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CASE NAME: Lindran Properties, LLC (Shoreline)                20-02834
                                                     CASE NO. -
               -----------                                       ------
                SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS
                          February
         For Month Ending _ _ _29,   _ _ _ _~ 20 20
                                   _2020

BEGINNING BALANCE IN ALL ACCOUNTS                     21.53
                                                     $_   __

RECEIPTS:
              1. Receipts from operations             0.00_ __
                                                     $_
              2. Other Receipts                      $_
                                                      0.00_ __

DISBURSEMENTS:
          3. Net payroll:
            a. Officers                              $ 0.00
            b. Others                                $
                                                     0.00- - -

              4. Taxes
                a. Federal Income Taxes              $_0.00 __
                b. FICA withholdings                 $ 0.00
                c. Employee's withholdings           $    ----
                                                       0.00
                d. Employer's FICA                   $ 0.00
                e. Federal Unemployment Taxes        $ 0.00- - -
                f. State Income Tax                  $ 0.00
                g. State Employee withholdings       $ 0.00- - -
                h. All other state taxes             $_0.00 __

              5. Necessary expenses:
                a. Rent or mortgage payments(s)          $_0.00_ __
                b. Utilities                             $ 0.00
                c. Insurance                             $    ----
                                                           0.00
                d. Merchandise bought for manufacture or sale   $-
                                                                 0.00
                                                                    ---
                e. Other necessary expenses (specify)
                                                              $_
                                                               0.00 __

                                                               0.00 __
                                                              $_

TOTAL DISBURSEMENTS                                  $_  _ __
                                                      0.00

NET RECEIPTS (DISBURSEMENTS) FOR THE CURRENT PERIOD                      0.00_ __
                                                                        $_

                  5/3 Bank -2907
ENDING BALANCE IN -                                                     $ 0.00
                     ------------                                        ----
                 (Name of Bank)
                  5/3 Bank -9468
ENDING BALANCE IN -                                                     $_  _ __
                                                                         21.53
                     ------------
                 (Name of Bank)

ENDING BALANCE IN ALL ACCOUNTS                                $ 21.53
                                                               ----
                               OPERATING REPORT Page 1

                                        EXHIBIT"B"
Case 20-02834       Doc 110      Filed 04/30/20 Entered 04/30/20 10:36:43              Desc Main
                                  Document     Page 2 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
           Lindran Properties, LLC (Shoreline) CASE NO.: 20-02834
CASE NAME: -  ----------                                --------
                                           RECEIPTS LISTING

               FOR MONTH ENDING February 29
                                         - - - - - - - - - - 20 20
Banlc

Location:

Account Name:
                -----------------------
Account No.:


DATE RECEIVED                         DESCRIPTION                                  AMOUNT




                                     N/A




                                                              TOTAL:- - - - - -


       Receipts may be identified by major categories. It is not necessary to list each transaction
separately by name of customer or invoice number. You must, however, create a separate list for
each bank account to which receipts were deposited during the month.




                                 OPERATING REPORT Page 2
Case 20-02834       Doc 110        Filed 04/30/20 Entered 04/30/20 10:36:43         Desc Main
                                    Document     Page 3 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

               Lindran Properties, LLC (Shoreline)   20-02834
CASE NAME:
               - - - - - - CASE NO.: - - - - - - - -
                                         DISBURSEMENT LISTING

               FOR MONTH ENDING _ _ _ _ _ _ _ _ _, 20_

Bank:

Location:

Account Name:
               ----------------------
Account No.:


DATE DISBURSED                  CHECK NO.            DESCRIPTION          AMOUNT




                                          N/A




                                                                TOTAL: - - - - -


        You must create a separate list for each bank account from which disbursements were made
during the month.

                                       OPERATING REPORT Page 3
Case 20-02834       Doc 110     Filed 04/30/20 Entered 04/30/20 10:36:43   Desc Main
                                 Document     Page 4 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
           Lindran Properties, LLC (Shoreline)
CASE NAME: -                                   20-02834
              - - - - - - - - - - CASE NO.: - - - - - - - -
                                February
               FOR MONTH ENDING _  _ _29_ _ _ _ _ _, 20_
                                                      20



STATEMENT OF INVENTORY

       Beginning inventory                       $_ _ _ _ _ _ _ __

       Add: purchases                            $_ _ _ _ _ _ __

       Less: goods sold                          $_ _ _ _ _ _ _ __
         (cost basis)

       Ending inventory                          $
                                                 --------

PAYROLL INFORMATION STATEMENT

Gross payroll for this period                    $
                                                 ---------
Payroll taxes due but unpaid                     $_ _ _ _ _ _ _ __



               STATUS OF PAYMENTS TO SECURED CREDITORS AND LESSORS

Name of        Date regular          Amount of   Number of       Amount of
Creditor/      payment               Regular     Payments        Payments
Lessor         is due                Payment     Delinquent*     Delinquent*




* Include only post-petition payments.

                                    OPERATING REPORT Page 4
Case 20-02834        Doc 110    Filed 04/30/20 Entered 04/30/20 10:36:43          Desc Main
                                 Document     Page 5 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CASE NAME: Lindran Properties, LLC (Shoreline)   CASE NO.: 20-02834
               ----------                                    -------
                                         ________
              FOR MONTH ENDING February 29                      _,    20 20


STATEMENT OF AGED RECEIVABLES

ACCOUNTS RECEIVABLE:

       Beginning of month balance                $
                                                 --------
       Add: sales on account                     $
                                                     --------
       Less: collections                         $
                                                 --------
       End of month balance                      $
                                                 --------
0-30              31-60              61-90               Over 90              End of Month
Days              Days               Days                Days                 TOTAL

$             $_ _ _                 $_ __               $                    $_ _ __
 ----                                                     ----


STATEMENT OF ACCOUNTS PAYABLE (POST-PETITION)

       Beginning of month balance                $

       Add: credit extended                      $

       Less: payments of account                 $

       End of month balance                      $

0-30            31-60                61-90               Over90               EndofMonth
Days            Days                 Days                Days                 TOTAL

$             $                      $                   $                    $


    ITEMIZE ALL POST-PETITION PAYABLES OVER 30 DAYS OLD ON A SEPARATE
                    SCHEDULE AND FILE WITH THIS REPORT



                                OPERATING REPORT Page 5
Case 20-02834        Doc 110      Filed 04/30/20 Entered 04/30/20 10:36:43               Desc Main
                                   Document     Page 6 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CASE NAME: Lindran Properties, LLC (Shoreline)                   20-02834
                                                       CASE NO.: -
                ----------                                         -------
                                February
               FOR MONTH ENDING _ _ _29_ _ _ _ _ _, 20_
                                                      20




                                         TAX QUESTIONNAIRE

        Debtors in possession and trustees are required to pay all taxes incurred after the filing of
their Chapter 11 petition on an as due basis. Please indicate whether the following post petition
taxes or withholdings have been paid currently.


        1.     Federal Income Taxes                 Yes ( )           No ()

       2.      FICA withholdings                    Yes ( )           No ()

       3.      Employee's withholdings              Yes ( )           No ()

       4.      Employer's FICA                      Yes ( )           No ()

       5.      Federal Unemployment Taxes           Yes ( )           No ()

       6.      State Income Tax                     Yes ( )           No ()

       7.      State Employee withholdings          Yes ()            No ()

       8.      All other state taxes                Yes ( )           No ()


        If any of the above have not been paid, state below the tax not paid, the amounts past due and
the date of last payment.




                                       OPERATING REPORT Page 6
Case 20-02834       Doc 110      Filed 04/30/20 Entered 04/30/20 10:36:43                     Desc Main
                                  Document     Page 7 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                     DECLARATION UNDER PENALTY OF PERJURY



       Andrew
I, _ _ _ _ _Belew
              _ _ _ _ _ _ _ _ _ _ _ _ _ _ acting as the duly authorized agent for

the Debtor in Possession (Trustee) declare under penalty of perjury under the laws of the United

States that I have read and I certify that the figures, statements, disbursement itemizations, and

account balances as listed in this Monthly Report of the Debtor are true and correct as of the date of

this report to the best of my knowledge, information and belief.




                                       For the Debtor In Possession (Trustee)

                                       Print or type name and capacity of
                                       person signing this Declaration:

                                       Andrew Belew, President and Chairman of Better Housing

                                       Foundation, Inc., the sole member and manager of the
                                       Debtor




DATED:
         - -4/29/2020
              ---------




                                  OPERATING REPORT Page ·9
